Citation Nr: 1330865	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for compression fractures of the spine, claimed as secondary to service-connected low back disability.  

2.  Entitlement to a disability rating in excess of 40 percent for chronic low back pain with degenerative joint disease and degenerative disc disease.  

3.  Entitlement to a disability rating in excess of 30 percent for cervical spondylosis.

4. Entitlement to specially adapted housing/a special home adaptation grant.

5.  Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound.  




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of June 2007 and September 2012 of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied the Veteran's claim for entitlement to special monthly compensation, while the September 2012 decision denied the remainder of the Veteran's claims.  

In March 2011, the Board remanded the claim for entitlement to special monthly compensation for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a traumatic brain injury and entitlement to an increased rating for depression and migraines have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for compression fractures of the spine, entitlement to increased ratings for neck and back disabilities, and entitlement to specially adapted housing/a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for eight disabilities: major depressive disorder rated at 50 percent; chronic low back pain with degenerative disc disease and degenerative joint disease rated at 40 percent; migraine and tension headaches rated at 30 percent; cervical spondylosis rated at 30 percent; hemiplegia of the left upper extremity rated at 20 percent; peripheral neuropathy of the bilateral lower extremities rated at 10 percent for each leg; and plionidal cyst rated as noncompensably disabling.  Her combined disability rating is 90 percent, and she is in receipt of a total disability rating based on individual unemployability.  

2.  The Veteran requires the regular aid and attendance of another because of her service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance have been met. 38 U.S.C.A. §§ 1114(l), 1114(s), 1502(b) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


II.  Entitlement to Special Monthly Compensation

Legal Framework

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

To receive a special monthly compensation based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress oneself, or to keep oneself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

Where a Veteran does not meet the qualifications for aid and attendance, housebound benefits may be applicable.  Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17), a Veteran: Has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities.  38 C.F.R. § 3.351(d).

The housebound requirement is met when a Veteran is substantially confined to her dwelling or the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime. 38 C.F.R. § 3.351(d).

Facts

The Veteran is currently service-connected for eight disabilities; most important for this determination are her chronic low back pain with degenerative disc disease and degenerative joint disease rated at 40 percent, her cervical spondylosis rated at 30 percent, and her migraine and tension headaches rated at 30 percent.  Her combined disability rating is 90 percent, and she is in receipt of a TDIU.  

In November 2006 letter, the Veteran's former in-home aide wrote that from November 2003 to July 2005, she visited the Veteran and performed light housekeeping.  She stated that the Veteran is unable to perform these chores on account of her disabilities.  

The Veteran underwent a VA general medical examination in December 2006.  The examiner stated that the Veteran's back degeneration makes it difficult for her to bend over and carry out many of her activities of daily living.  

In her November 2007 notice of disagreement, the Veteran stated that she is visited by a nurse every other week and a home health aide twice per week.  She stated that the health aide helped her with bathing.  

A September 2008 home care assessment from the Iowa Health Care System noted that the Veteran needed assistance with bathing, dressing, and other activities of daily living on account of her migraines and back spasms.  She was described as needing assistance with ambulation and housekeeping, and she was described as a moderate or severe fall risk.  

Records from the Iowa Department of Human Services show that the Veteran was provided with a home health aide by the state between 2009 and 2011.  In reports from that time period, the Veteran's physician noted that the Veteran is unsteady when walking long distances, and that she is a fall risk.  He reported that the Veteran uses a motorized wheelchair in her home and when outside.  He also stated that the Veteran uses alerts from her computer and phone to remind her to take her medication.  

In a February 2012 letter, Dr. D.G.S. noted that the Veteran was paying for a public health nurse to visit her once a week.  He noted that the Veteran had difficulty leaving her home, and that she was transported via ambulance to the hospital three or four times in the preceding 10 days.  He stated that the Veteran's muscle pain and spasms are incapacitating, and that she is mostly wheelchair confined.  He stated that the Veteran would benefit from a daily home health aide.  

The Veteran underwent a VA examination in July 2012.  The examiner stated that the Veteran's daily routine consisted of getting up, getting dressed, and working on her computer.  He stated that the Veteran likes to cook, but that she often orders food or has someone else cook for her.  The Veteran reported that she stays in her wheelchair when in the house, that she seldom leaves the house, and that she can only walk four steps before being incapacitated by pain.  

The examiner reported that the Veteran suffers from weekly but less than daily dizziness as well as moderate memory loss.  The self-care skills the Veteran was reported to be unable to perform included dressing and undressing, bathing, grooming, and toileting.  

Upon examination, the examiner reported that the Veteran could only walk without the assistance of another when she was in her own home.  He stated that the Veteran needs aid for ambulation, and that she leaves the home for medical care only.  He reported that the Veteran's upper and lower extremities were normal.  

In a September 2012 notice of disagreement for other issues, the Veteran reported not being able to walk and having to call an ambulance when leaving her house.  She reported needing the assistance of others to bathe and dress.  She stated that she is not able to lift her legs into her bathtub.  She stated that she cannot do laundry, as she is not able to go up and down stairs.  She reported having to order food because she cannot use her oven or stovetop.  

The Veteran submitted the results of a September 2012 VA examination for housebound status or permanent need for regular aid and attendance performed by a VA physician's assistant.  That physician's assistant noted that the Veteran was able to feed herself, but she was described as unable to prepare her own meals.  The Veteran was reported to need the assistance of another person for bathing.  She was not found to be legally blind, to require nursing home care, or to require medication management.  The Veteran was noted to have poor posture secondary to back pain.  She had poor ambulation and walked with a stooping gait.  She was reported to have fine motor restrictions in hands due to pain, as well as limited mobility and ambulation secondary to pain in her back.  She was reported to be able to leave the home 2 to 3 times per week with assistance.  She was reported to be able to walk less than a block without the need of her wheelchair.  

Analysis

As the Veteran is not a patient in a nursing home and does not have visual problems, she is only eligible for aid and attendance benefits if the evidence shows that she has a factual need for the regular aid and attendance of another person.  

Such a need is shown.  Factors to consider in determining whether regular aid and attendance is needed include an inability to dress or undress oneself, inability to keep oneself ordinarily clean and presentable, an inability to attend to the wants of nature, and an incapacity which requires care or assistance to protect a claimant from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

The evidence shows that the Veteran meets these criteria.  With regard to ability to dress and undress herself, the July 2012 VA examination found that the Veteran was unable to dress herself without assistance.  The September 2012 VA physician's assistant reported that the Veteran had fine motor restrictions in her hands due to pain, complicating her ability to button clothing, to feed herself, and to attend to the wants of nature.  With regard to keeping herself clean and presentable, both private and VA records show that the Veteran is unable to bathe on her own.  Both the July and the September 2012 VA examinations show that the Veteran has difficulty using the toilet unassisted.  A plethora of evidence shows that the Veteran has difficulty ambulating, showing an incapacity to protect herself from the hazards or dangers incident to her daily environment.  The evidence also shows that these problems stem from the Veteran's service-connected disabilities, most notably her back disability and her migraines.  

As the evidence demonstrates that the Veteran has the factual need for the regular aid and attendance of another person, special monthly compensation based on the need for aid and attendance is warranted.  As this is the greater benefit, entitlement to special monthly compensation on the basis of housebound status is moot and will not be discussed.  


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted.


REMAND

With regard to her service connection and increased ratings claims, the Veteran was scheduled for a VA examination in April 2012 and, subsequently, another VA examination in July 2012.  Though the examiner from the Veteran's scheduled April 2012 VA examination offered an opinion regarding the etiology of the Veteran's claimed spinal fractures, evidence indicates that she did not examine the Veteran.  A note included with the report notes that the Veteran requested that the evaluation be stopped.  In an April 2012 letter regarding this examination, the Veteran stated that, after completing one portion of the examination, the examiner made her wait before informing her that there was no time to complete the second portion of the examination.  

The Veteran did undergo a complete examination in July 2012.  In an October 2012 letter, the Veteran wrote that recently obtained evidence negates the examiner's findings, and she contended that the examiner's report was in error.  A review of that July 2012 examination report does show findings that are contradicted by the private and VA treatment evidence of record (including that the Veteran suffered only from back and neck strains, despite both VA and private treatment records showing that the Veteran suffers from degenerative disc disease in both spinal segments).  

Given these facts, the Veteran must be scheduled for a new examination before an examiner who has not previously examined her.  

Second, to establish entitlement to a certificate of eligibility for assistance in specially adapted housing under 38 U.S.C. § 2101(a) or 2101A(a), the evidence must show that the claimant is permanently and totally disabled due to enumerated service connected disabilities.  The qualifying disabilities are: 1) the anatomical loss or loss of use of both lower extremities such that locomotion without an assistive device is precluded; 2) light perception only blindness in both eyes, plus the anatomical loss or loss of use of one lower extremity; 3) the anatomical loss or loss of use of one lower extremity in combination with a disease or injury which precludes locomotion without an assistive device; or 4) the anatomical loss or loss of use of one lower and one upper extremity such that locomotion without an assistive device is precluded.  38 C.F.R. § 3.809.

To establish entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations or assistance in acquiring a residence already adapted with necessary special features under 38 U.S.C. § 2101(b) or 2101A(a), the evidence must show that the Veteran is permanently and totally disabled due to service connected disabilities, as relevant to this claim, rendering him blind in both eyes with 5/200 vision or less, or with anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a.

Loss of use of an extremity is defined as having no effective function beyond that which would be possible with use of a suitable prosthetic appliance.  Considered functions include grasping and manipulation in the hand, and balance and propulsion in the feet.  38 C.F.R. § 4.63.  Responsibility for determining loss of use lies with the adjudicator and not an examining physician. Tucker vs. West, 11 Vet. App. 369 (1998).

The Veteran is currently service-connected for eight disabilities, including chronic low back pain with degenerative disc disease and degenerative joint disease rated at 40 percent; migraine and tension headaches with photophobia rated at 30 percent; cervical spondylosis rated at 30 percent; hemiplegia of the left upper extremity rated at 20 percent; and peripheral neuropathy of the bilateral lower extremities rated at 10 percent for each leg.  

These service-connected disabilities could result in the impairments necessary to qualify for a certificate for specially adapted housing or for a certificate for special home adaptations.  However, the evidence of record is insufficient to permit evaluation of the Veteran's claims.  The treatment records, medical opinions, and examination reports comment only generally on the Veteran's functional capacity vis a vis her extremities, and provide no detailed information regarding her retained capabilities.  On remand, examination is required to obtain such findings.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional, but not by the examiner from either the April 2012 or July 2012 examinations.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All indicated tests, including X-rays, must be performed.

After examining the Veteran, the examiner must provide information pertinent to establishing the correct rating for the Veteran's service-connected back and neck disabilities.  The examiner is also to answer the following questions: 

a.  Does the Veteran currently suffer from compression fractures of the spine?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any identified compression fractures of the spine are related to the Veteran's active service, including a 1972 motor vehicle accident?

c.  Is it at least as likely as not (a 50 percent or greater probability) that any identified compression fractures of the spine are proximately due to or the result of her service-connected low back disability?

d.  Is it at least as likely as not (a 50 percent or greater probability) that any identified compression fractures of the spine are aggravated by the Veteran's service-connected low back disability?  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for appropriate VA examinations to evaluate the current status of all service connected disabilities of her upper and lower extremities.  Examiners must comment on the degree of function retained by each extremity.  For the upper extremities, the examiner must comment on the ability to grasp and manipulate objects, with reference to sensory ability, muscle strength, and motor control.  For the lower extremities, the examiner must comment on the ability to balance and propel oneself, with reference to sensory ability, muscle strength, and motor control.  The examiner should also comment on the degree of dependence on assistive devices, such as scooters, canes, crutches, walkers, or wheelchairs.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


